Title: To George Washington from John Kirkpatrick, 21 July 1757
From: Kirkpatrick, John
To: Washington, George



Dear Sir
Alexandria 21st July 1757

I am honor’d with yours of the 17th inclosing a list of articles necessary for the Artillery—which cannot readily be procured here by what endeavours I have yet had occasion to make—indeed some triffling things may be had, vizt Sheep skins, Hair Cloths, Old Junk, Sifters and some spirits of Wine—the others will be difficult to meet with nigher than Philadelphia—if there—the Match I believe is not made in the Country & had we Copper & tinn, the Ladles & measures might be made, as also the Lanthorn—unless it is of a Particular kind—However, no pains shall be spared to accomplish any part of them—I shall be at Rock Creek in a day or two, and will enquire if any of them are amongst the Stores left in Colo. Beales care—Mr Carlyle tells me the Magazine at Williamsburg is well Supplyd with all or most of these things—from whence you may be Compleatly furnish’d—but, on what Authority he grounds his information, I cannot affirm.
You have, I dare say before now reced Mr Ramsay’s Letter in respect of your mining adventure, in which I desired he might be explicit as you was anxious to know the terms—He has procured You two shares I think, the rest being taken up before—I wish You great Success in it.
The Dangers that threatend Fort Cumberland I observe, are not entirely blown over, by severall presumptive Circumstances

we may imagine an Attempt intend’d, and in Consequence of its weakness will fall a Sacrifice—then may we Listen for Melancholy Accounts from every Quarter—Your Disapointment in the Augmentation of Your Regiment—the Fatigue, Uneasiness, and Dissatisfaction, You daily encounter in every Branch of the Service are Subject of Much regret—I sincerely wish You every Happiness this Life can afford, or the next can Bestow, & Am Dr Sr Your Much Obliged Servt

Jno: Kirkpatrick


P.S. I shall be glad Allways to be employed in any thing You have occasion for, this way.

